Title: To George Washington from Andrew Billings, 27 December 1782
From: Billings, Andrew
To: Washington, George


                        
                            Sir,
                            Poughkeepsie Decr 27th 1782.
                        
                        We the Master, Wardens and Brethern of Solomon’s Lodge, are highly sensible of the honour done to Masonry in
                            general, by the countenance shewn it by the most dignified Characters.
                        We esteem it a peculiar honour to us in particular that at this Time we may with one Heart, congratulate your
                            Excellency on your arrival here, by the appellation of Brother. Gratitude on this, as well as on all other occasions is
                            ready to burst forth in a Torrent of acknowledgments to your Excellency, not only as the Patron of Masonry, but as the
                            Deliverer (under Providence) of our common Country.
                        Permit us to assure your Excellency that no event could have given equal Joy to the present; and that with an
                            Ardor equal to Enthusiasm we pray for your Excellency’s future welfare.
                        We beg your Excellency to accept our best wishes as a tribute to the most exalted Merit.
                        
                            Signed by Order of the Lodge
                            Andw Billings Mastr
                        
                    